Citation Nr: 1823962	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the residuals of throat cancer.

2.  Entitlement to service connection for speech pathology.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1959 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  VA subsequently transferred jurisdiction to the Manchester, New Hampshire RO.

The Veteran testified before the undersigned in November 2015.

In September 2016, the Board denied the Veteran's claims for service connection for residuals of throat cancer and service connection for speech pathology.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In April 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  The JMR directed the Board to obtain a medical opinion to consider the probability that the Veteran had exposure to asbestos based on his military occupational specialty (MOS) during his period in service MOS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Here, the Veteran does not waive his right to RO review.

An April 2017 JMR, directed a remand for a VA medical opinion to evaluate whether the Veteran's throat cancer condition may be associated with his reported in-service asbestos exposure.  In September 2017, the VA obtained a VHA medical opinion on this issue.  In addition, on January 23, 2018, the Board received pulmonary consultation notes from a medical doctor with a Master's in Public Health at the Manchester VAMC dated December 22, 2017.  This evidence was not previously considered in a decision by the Veteran's local VA RO or by the Appeals Management Center (collectively referred to as the agency of original jurisdiction (AOJ)).  In January 2018, the Veteran replied to a VA medical opinion response form.  The Veteran indicated that he submitted additional evidence as described above and did not waive RO consideration of this new evidence.  As such, the Board must remand this case for review to the RO for consideration of the additional evidence in the first instance.

Regarding the Veteran's claim that entitlement to service connection for speech pathology, to include as secondary to his throat cancer, it should also be remanded.  The Board finds that the issue is inextricably intertwined with the issue of service connection for the residuals of throat cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




